PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale

United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



GARRETT IP, LLC45 N. Broad StreetSuite 208Ridgewood NJ NEW JERSEY 07450

In re Application of: Anderson, Erik Thomas
Serial No.: 16/248,765
Filed: January 15, 2019
Attorney Docket No.: 0074.001US01
:
:
:
:

NOTICE OF WITHDRAWAL
FROM ISSUE
UNDER 37 CFR § 1.313



The purpose of this communication is to inform you that the above-identified application is being withdrawn from issue pursuant to 37 CFR § 1.313.

The above-identified application is hereby withdrawn from issue.  The Notice of Allowance and Issue Fee Due and the Notice of Allowability mailed December 27, 2021, are hereby vacated.

The application is being withdrawn to permit reopening of prosecution.  The reasons therefor will be communicated to you by the examiner.

Upon receipt of a new Notice of Allowance and Issue Fee Due, applicant may request that any previously submitted issue fee be applied toward payment of the issue fee in the amount identified on the new Notice of Allowance and Issue Fee Due.  If the application is abandoned, applicant may request either a refund, or a credit to a Deposit Account.

Telephone inquiries should be directed to Andrew Schechter, SPE 2857, at (571) 272-2302. 

The above-identified application is being forwarded to the examiner for prompt appropriate action.

/TASHIANA R ADAMS/Director, Technology Center 2800                                                                                                                                                                                                        
_________________________________
Tashiana Adams, Director
Technology Center 2800

Cc: as:ds
/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857